                                                       Case 3:19-cv-01183-KAD Document 1-3 Filed 08/01/19 Page 1 of 4

                     STANFORD UNIVERSITY                                                    Name: Olapade,Habib Omotokunbo
                                                                                        Student ID: 05892107
                    OFFICE OF THE UNIVERSITY REGISTRAR
                                                                                                                                                   Id ;u:conl:ince wlll t      l.lS(_'.,j'!t'   t41!~/ • 'J'b,, faqiJIJ titllAaf~liul Rltkl, ,,J l'rh .q .I,,.~ of
                           STANFORD,                CA 94305-6032                                                                                  197~). you areti;tcbJ t#il
                                                                                                                                                   your agcnlS or- tm~lil,t:., ~tll
                                                                                                                                                                                    lhRI lhio inl<HllUllloO i• l,II0'1~ol uptlq ti>< ,•uodlllr>o tlli,j <Ill,
                                                                                                                                                                                          l'K"
                                                                                                                                                                                        nc::mu • rwuah:,                 ltAM~~-"'
                                                                                                                                                                                                                              hh ~~
                                                                                                                                                   L'.OnM!nt of lhi! 1tU,11,   IJ( Aha~")C:n    in,   .1l11t.1taRk'"n;:H 111~ • il"'-nntltlJI 0!1~1...c..


                                           2015-2016 Autumn                                                                                  2016-2017 Autumn
~                      Iil&                                     ~           EfilWI.     Grall.e.       ~                  Iil&                                                                          ~                            EfilWI.                Gra®
HISTORY       150A     COLONIAL ANO REVOLUTIONARY A MERICA        500        500                       HISTORY     299S   UNDERGRADUATE DIRECTED RESEARCH                                                   400                        400                  CR
                        Jonathan Gienapp                                                                                  AND 1/\,RITING

INTNLREL      140A     INTERNATIONAL LAW AND INTERNATIONAL        5 00       5 00        A                                   Jonathan Gienapp
                       RELATIONS                                                                       LAW         1029   TAXATION I                                                                        400                        4 00                 p
                        P Lutomski                                                                                           Joseph Bankman
PHIL          231      TUTORIAL: THE HART-DWORKIN DEBATE IN       2 00       200         s             LAW         7010   CONSTITUTIONAL LAW THE FOURTEENTH                                                 3 00                       3 00                 p
                       THE PHILOSOPHY OF LAW                                                                              A MENDMENT
                        Kelvin Yang                                                                                          Deborah Rhode
POLISCI       226U     APPROACHES TO AMERICAN LEGAL               5.00       5 00        A             LAW         7022   FEDERAL HABEAS CORPUS                                                             2 00                       2 00                 p
                       HISTORY                                                                                               Jonathan Mitchell
                        Jack Rakove                                                                    PHYSICS      15    STARS AND PLANETS IN A HABITABLE                                                  3 00                       3 00                 C+
                                                                                                                          UNIVERSE
                                             2015-2016 Winter                                                                Bruce Macintosh
~                      Iil!ll                                   ~           ~           ~              POLISCI     336S   JUSTICE                                                                           4 00                       0 00                 w
HISTORY       308F     LAW AND HUMANITIES WORKSHOP:               400        4 00        A                                   Rob Reich
                       HISTOR Y, LITERATURE, AND PHILOSOPHY
                       Amalia Kessler: Bernadette Meyler                                                                                         2016-2017 Winter
HISTORY       352      ORIGINALISM AND THE AMERICAN               5 00       5 00        A             !:&l.ifil          ~                                                                             ~                            .EfilDM                ~
                       CONSTITUTION: HISTORY AND
                                                                                                       HISTORY     299S   UNDERGRADUATE DIRECTED RESEARCH                                                   500                        500                  CR
                       INTERPRETATION
                                                                                                                          AND 1/\,RITING
                        Jonathan Gienapp
                                                                                                                             Jonathan Gienapp
LAW           278      THE ARTICLE Ill JUDGE                      2 00       2 00        p
                                                                                                       POLISCI     102    POLITICS AND PUBLIC POLICY                                                        500                        500                  A-
                        Thomas Griffith
                                                                                                                             Bruce Cain; David Brady
PUBLPOL       221      SENTENCING, CORRECTIONS, AND               3 00       3 00        CR
                                                                                                       POLISCI     114S   INTERNATIONAL SECURITY IN A CHANGING                                              5 00                       5 00                 A
                       CRIMINAL JUSTICE POLICY
                                                                                                                          WORLD
                         Joan Petersilia
                                                                                                                             Amy Zegart; Stephen Krasner
soc           236      SOCIOLOGY OF LAW                           4 00       4 00        A-
                                                                                                       STATS        60    INTRODUCTION TO STATISTICAL METHODS                                               5 00                       5 00                 B-
                         Michele Dauber                                                                                   PRECALCULUS
                                                                                                                             Karen LaRocque
                                             2015-2016 Spring
c=                     ~                                        Attempted   Earned      ~
                                                                                                                                                 2016-2017 Spring
HISTORY       155      AMERICAN CONSTITUTIONAL HISTORY            5 00       0 00        w             !:&l.ifil          Title                                                                         Attempted                    .EfilDM                ~
                       FROM THE CIVIL WAR TO THE WAR ON
                                                                                                       ARTHIST     1058   MEDIEVAL JOURNEYS: INTRODUCTION                                                   3 00                       3 00                 D
                       POVERTY
                                                                                                                          THROUGH THE ART AND A RCHITECTURE
                         Michele Dauber
                                                                                                                             Bissera Pentcheva
LAW           612      CONSTITUTIONAL LAW: SPEECH ANO             400        4 00         p
                                                                                                       HISTORY     299S      UNDERGRADUATE DIRECTED RESEARCH                                                500                        5 00                 CR
                       RELIGION
                                                                                                                             AND 1/\,RITING
                         Michael McConnell
                                                                                                                             Jonathan Gienapp
POLISCI       126P     CONSTITUTIONAL LAW                         3 00       3 00        A
                                                                                                        POLISCI    120C      AMERICAN POLITICAL INSTITUTIONS IN                                             5 00                       5 00                  B-
                         Nathaniel Persily                                                                                   UNCERTAIN TIMES
RELIGST       301      ISLAMICLAW                                 5 00       5 00         A+                                 Adam Bonica
                         Behnam Sadeghi                                                                 PSYC       135       SLEEP AND DREAMS                                                               3 00                        3 00                 B-
                                                                                                                             Rafael Pelayo: \l\hlliam Dement




Page 2 of 3

Key to Transcript
                                                                 [xh;h~             B                                                                         Send To:              Habib Olapade




                                                                                                                                                   This do...-umem ha., been <ligili.111)' s i}:!llcd and lh..:-r~forc <:ontains :i.pct:ial 1,:hara-..·tcnstic!t . A
                                                                                                                                                   document that conl.lins a c.Ji,gi~I :-.ig:nature can be iu:-ranlly valitl:itcJ. See fi1 ial pag.o:= nf thi!I-
                                                                                                                                                   PDF for furttlcr expluoo.Lio11.
                                                                Case 3:19-cv-01183-KAD Document 1-3 Filed 08/01/19 Page 2 of 4
                             STANFORD UNIVERSITY                                                                  Name: Olapade,Habib Omotokunbo
                                                                                                              Student ID: 05892107
                           OFFICE OF THE UNIVERSITY REGISTRAR
                                                                                                                                                                         In =:ocil;inc, "1t/\ USC i1!jlil (41 (lJ O,,o l'omll_)' EJl,e,dJounl Rljhl.Ur>d Pill .a:~ Act of
                                     STANFORD,              CA 94305-6032                                                                                                !974),you areru:roery 0011 1 m•rihi,101•0 ~ i~,'4<d1t(IOll1fl'rnoJhiao >tyou .,
                                                                                                                                                                         your ,genlS or LiUJ'loy«> "'ill llOI ponnh lUl)' olho I _y ..tO«.u !II tlils ~»t'd wllJ,out
                                                                                                                                                                         coni;enl oflh< •uJ<Jq,. AIIF""""l Cl! 1b111an«:r\JM 1flf1yb.: ~ c:r,miroal olfcn«.


                                                                                                                                                                       2013-2014 Spring
                                            ------ Stanford Degrees Awarded ------                                           C2l.l=            Iilli:                                                             ~                         ~                  ~
                                                                                                                             CLASSLAT    3     BEGINNING LATIN                                                        500                     500               A+
     Degree                  Bachelor of Arts                                                                                                      John Klopacz
     Confer Date             06/18/2017                                                                                                 125P
-.   Plan
     Degree Honors
                             Political Science
                             with Distinction
                                                                                                                             POLISCI           THE FIRST AMENDMENT: FREEDOM OF
                                                                                                                                               SPEECH AND PRESS
                                                                                                                                                                                                                      500                     5.00              A

                                                                                                                                                   Nathaniel Persily
                                              -------Academic Program------                                                  POLISCI    125V   THE VOTING RIGHTS ACT                                                  5 00                    5 00              A+
                                                                                                                                                   Gary Segura
:•   Program                 Undergraduate Matriculated
     06/08/2015              Political Science (BA)                                                                                                                2014-2015 Autumn
                             Completed Program                                                                               ~                 ~                                                                  Attempted                 ~                  ~
                                                                                                                             LAVVGEN    1140   DILEMMAS OF REGULATING RACE ANO                                        300                     300               A
                                                                                                                                               INEQUALITY IN AMERICAN SOCIETY
                                - - - Advanced Placement Test Credit - - -
                                                                                                                                                   Ralph Banks
      Applied Toward Undergraduate Matriculated Program
                                                                                                                             ORALCOMM    10C   DEBATE CLUB                                                            1 00                     1 00              s
                                                       2013-2014 Autumn                                                                         Doree Allen
        Total Quarter Units Posted:                                                        0.00                              POLISCI     1     INTRODUCTION TO INTERNATIONAL                                          5 00                     500               A
                                                                                                                                               RELATIONS
      Allowable Test Credit subject to restrictions_                                                                                               Michael Tomz
                                                                                                                             POLISCI    122    INTRODUCTION TO AMERICAN LAW                                           500                      500               A
                                          --------- Beginning of Academic Record -------                                                           Lawrence Friedman

                                                   2013-2014 Autumn                                                                                                    2014-2015 Winter
      C2l.l=                     Iilli:                                           ~               f.aall:!I   ~              Course            ~                                                                                                               ~
                                                                                                                                                                                                                   ~                         ~
      CLASSLAT         1         BEGINNING LATIN: VOCABULARY AND                     500           500         A+            HISTORY    352B   HISTORY OF AMERICAN LAW                                                500                      500              A
                                 SYNTAX
                                                                                                                                                   Lawrence Friedman
                                  John Klepacz
                                                                                                                             POLISCI    128S   THE CONSTITUTION: A BRIEF HISTORY                                      500                      500               A+
      PWR              1GSO      WRITING & RHETORIC 1: THE VARIETIES OF              400           400         A
                                 CONSERVATIVE EXPERIENCE                                                                                           Jack Rakove
                                                                                                                             POLISCI    327C   REGULATION OF THE POLITICAL PROCESS                                    500                      500               A
                                  Stephen Osadetz
      THINK            4         CAN THE PEOPLE RULE?                                4 00          400         A                                   Nathaniel Persily

                                  Adam Zientek
                                                                                                                                                                       2014-2015 Spring
                                                                                                                             Course            Tille                                                               Attempted                 .Efilofil1        ~
                                                    2013-2014 Winter
      ~                          Iilli:                                           ~               ~           ~              HISTORY    153    CREATION OF THE CONSTITUTION                                           5 00                     5_00              A

      CLASSLAT         2         BEGINNING LATIN                                     500            5 00       A                                   Michael McConnell

                                  John Klepacz
                                                                                                                             PUBLPOL    319    LEGISLATION                                                            3,00                     3_00              s
      HISTORY          60N       REVOLUTIONARIES AND FOUNDERS                        3 00           3 00       A                                   Lanhee Chen
                                                                                                                             PWR         2KT   WRITING & RHETORIC 2: THE GREAT AND                                    400                      4_00              A-
                                  Jack Rakove
                                                                                                                                               POWERFUL OZ: THE RHETORIC OF
      HISTORY         150B       19TH-CENTURY AMERICA                                500           500         A+                              SPOKESPERSONS
                                  James Campbell                                                                                                   Kathleen Tarr




      Page 1 of 3                                                                                                                                                                Send To:           Habib Olapade

      Key to Transcript




                                                                                                                                                                         This Jocumenl hos been di¥ilillly signed and therefore contuins spcdal cb.lrac.'teristics. A
                                                                                                                                                                         doc\llnt:nt Lhal contains a d1gil.i.l sigrnatun: can be iu!illlmly validated. See final p.1~ of thil-
                                                                                                                                                                         POF (or funhcr explanation.
                                                             Case 3:19-cv-01183-KAD Document 1-3 Filed 08/01/19 Page 3 of 4

                           STANFORD UNIVERSITY
                        OFFICE OF THE UNIVERSITY REGISTRAR
                                                                                        Name: Olapade,Habib Omotokunbo
                                                                                    Student ID: 05892107                                             ~               lh:JtiS1n11
                                                                                                                         In accoabnce • "" USl.'." • lS t6J 1•1 Iii'/ (The J'aJJnflJ E,~,.,...,,,wRljl)tl.l ...S l'm.q Act uf
                                  STANFORD,                CA 94305-6032                                                 1974), yoo are her<by M1ife<I llt>Wn, infomwion I" p111>,.i«l-np,., ,,., ron<fll""" 1b11 ,.,..,
                                                                                                                         your agcnl.s <A' <mnl.i.~o .,jjj nor P-<'!"lt any olha pu\y       ""°""         'O lhlt ,,.,.,tnl wli lWIIU
                                                                                                                         con'1Cnt oflhi,: •11.kicrM. All~ IN°lf! fJl1hl• lrJlfl lo!.-,, pc OlMy-bc J criminaJ olfense.

Undergraduate Career Totals
Cum GPA                        3818
•Grad classes are not included in the UG GPA calculation




                                                   END OF TRANSCRIPT




                                                                                                                                                                                                                                       •

  Page 3 of 3                                                                                                                     Send To:           Habib Olapade

  Key to Transcript




                                                                                                                         Thi~ dfxumem hus been UiJita.lly signed and lhcn:fore wncains spccifll characteristi.cli. A
                                                                                                                         docwncnl 1hat contains a d1giU1.I sig.naturc can be instamJy validated. See final pz:g.t: of this
                                                                                                                         PDF for further explfilwtion.
              Office of the University Registrar
                                                                                         Case
                                                                                          r~• . The3:19-cv-01183-KAD
                                                                                                   ~r,,de; A. 8, and C well! 1edeflned, NP and WDocument
                                                                                                                                                were added, Prior1-3
                                                                                                                                                                 to AutumnFiled     08/01/19 Page 4 of 4f!Ql!l Th~ C, C._D•, 0, and~- grattoo we,,, Elimil'll(EIJ Th!, Qra.); of
                                                                                                                                                                           Quarter 1963-64:
                                                                                           and ·-' was cllSM!l~d to CR.                                                              A           Excellent                                                         ~ (RM!rloed Cl'lldil) WllS lntf¢.!!;!;!1W)lh llie vsluEof2.-2. Tri~ ,'l.k,
                     Stanford University                                                   Autumn 1994-95: R? W3S 1n1rooUCEd lo replace the original grade for                       B           Good                                                              91111 F gtcds-s \~!~ rP.d~tlrefl to a valllG of.2.2 arid 2. t re:,pe;'.lr~ely,
                  Stanford, California 94305                                               ~ eoilrsa /el!ll, /1!!,a.':gr The grnoe ol I (incomplete) was changed to                  C           Fair                                                              S1ud!-nts •~a, ~LIO lelu! ll 11/ri/l;ij l!lllnhe1 CIC>Ql~ on (II~ t\. m;
 Brade pljlnl -!\98 ls ar.il;able !o/ 111iliei11rad0/:lt!!;;onty. Graas pomt               i!JmiNillcsly,JlijJ;e ~ NP or NC~r one year.                                              D           Barely Passed                                                     tik S,'Z~lll - I( .ria~ be. o11,•;;,.-cfea rOl· work ttwl It· C'Olll/laral!! lli
                                                                                            l=.lfsctJy5Aulurrin OllartEi' 19a9-90!                                                   E           Conditioned                                                       nwn!lrical !If~ ~,J • 23, M ror 22. t)!I flli(.for 2. L
 B'l!lla,J!e for :Jtl:dl!alr, ~"11$ it no: avajleli!e. Grad~ fX!lr1_1 ~~
I~ on/ya,a1~1:is tar Iha ~ncergr(ll)uata !la!lrno ot.:iOOl!!rmlrlal ~111119iil.                  A(+,-)    Exceptional Perlormance                                                   F           Failed                                                            E{reG!lve Autumn 1969: A~e<:aod Sflldlno f~le,)l .,.ill> ,nil01lsood
                                                                                                  B (+,-)  Superior Performance                                                      N           Continuous Course                                                 wifh the 'faNowfng velul!:S:
Clas$ rank !31JQ1 a"il!l:ible for i?l\Y ),;val ~f aegw.i program.                                 C (+,-)  Satisfactory Perlorrnance                                                 w           Unauthorized Withdrawal                                                ~-         Cfeolt (1.7.-q
R)ijJ g;adlf,g ~32tns al& Use::! ill Stariftll)) U111~rzjiy The Qp1!>!al
u,u~1o-'IIT1Y gt~ !y$em !~used Jr, !!lfe:ouraaae,, ~PI ti!~ lll!l'ghl In
ms S;;liooi 01 l:.IW, 'tl;!; Graduate Sollllol b( B ~ O! ~ M,O.
                                                                                                  D (+,-)
                                                                                                  L
                                                                                                  +
                                                                                                           Minimal Pass
                                                                                                           Pass, 1Mcr gr,;cs 10 be reported
                                                                                                           Sa~f'(. $1',Qem elected (A, B, or C)
                                                                                                                                                                                     .
                                                                                                                                                                                     I           Incomplete
                                                                                                                                                                                                 Np G.rSII;; &,f:Cl(lad
                                                                                                                                                                                                 P ~ Wlllll:WI Oern1ing Grade
                                                                                                                                                                                                                                                                        @(
                                                                                                                                                                                                                                                                        Jill(
                                                                                                                                                                                                                                                                               ~~ Cr~dll ftl.9 • 1.61
                                                                                                                                                                                                                                                                               No Cledlt i-0 • 0.8)
                                                                                                                                                                                                                                                                   P11orto Aummn i96!!-70i
 $lll:le!1~ 1"   tne ~ of Mecrr.:,ne.                                                            s         Sa!lsm~!!ll)I no optl!ln (A, B, or C)                                                 Fnl!eu'Cours& Takiin Pass/Fail
  !!iii d t(<l!lif; ~ will lor /Jll:C~ i:f!d)t ls g,IIM :$ yll!lera1000 l~                                                                                                                                                                                              A+          4.3, 4.2
                                                                                                  N        Col\lJMtliMO CbUl&>.,S                                                                                                                                       A           4.1, 4.0, 3.9
  re;,rase.-u ;;~~Y tn;ee Nlur'Sd acllliil \l/llfk per lo\cl l\ll'~
 av~go .s1uden L Tiius. In lezun or ~us-:;lon WO!\, /b; 1 vn1I o\
                                                                                                  •        No Grade-Reported                                                     CtiRONOU)GY OflliE SCHOOL 0~ Lt\W GAAlllNG S'YSTEM                                     A-          3.8, 3. 7, 3.6, 3.5
 CF-111. o~ ho,,n- i;iet wre~ m~y b-l a!!or;,,>:l to /he l=re_or lllscdssiorl                     I        Incomplete                                                            fffct.!fveAunrmn Oilnrlar 2llti9-10. unr!l ep!llglJ lri Sl:hoQIo! \..i:Jw are          B+          3.4, 3.3, 3.2
                                                                                            Nole: The P notation has been changed to S (Satisfaclory) . The lowest               quarl~r uni\!!. f,ln,w t,an'iOO n Sr.l'lotll ol I.AN prior ID :IOC!>-10 ars            B           3.1,3.0,2.9
 .tl:!ldt~'O hc>.:ttloi p(ePNjl<'il)ll ~Wt::s..."Q!lfl11!.fe!lmfl9 a.~sl!.Hly. Whefl!'      acceptable grade for either Sor'+' is now C-.                                        ~e5iliT ~Mil,                                                               -          B-          2.8, 2. 7, 2.6, 2.5
 11\a Lh~ ~ w~r;U~ OCCUpJe(I Vlllh 5ludln field. 0( \afura\l.'f)' ~~. or In
  tne claa;sr~a.11 "¢1k or llOJ'l~n di!Sse:S. ll1ree t1.1U rlol:t$ ps; ~                    Effective Autumn Quarter 1975-76:                                                    C~rrenl (effeetlvs, Auturnn $9rn.astef 200&-091;                                       C+          2.4, 2.3
 throUflh Oil~ ([~ar!!!r air l!,11))!)."!Sd Ol lnBEIUde11{ f11rsac11 ·llllt\ol C1eal~             A(+,-)   Exceptional Perlormance                                                   Ii        Hoiiors [ep:iNcnal _11,~1\, .slgn1!ic..n.t~ SJ.J~rfor lu:                C           1.9,2.0,2.1
 !1u(, \\ilete SU::11 v.~tk i5 Sl.!JlP~d by ~f".{Cffiallll Oll!illde readl~g
                                                                                                  B (+,-)  Superior Perlormance                                                                  11\!1 g,.erl!!le pertQ!ni;!/ice al !he s.huo/1                         C-          1.8, 1.7, 1.6, 1.5
                                                                                                  C (+,-)  Satisfactory Perlormance                                                   !>         Fa,s [su=f~I mas1!!fY of the C'(J()rse ma;ai'la!l                      O+          1.4, 1.3, 1.2
 ()'£tl)eli,r.-enr U11derfuedf~oo cl tlleln~;u:;nr, a raJut,tlim lililY be
 1neje it, Uto eCILii!l stlldlo, flellf, li!cci'alory Ot cla.~!OOm ~ as                           D (+,-)  Minimal Pass                                                              R           il~~lct:l!f C(sill jl'IQffl IM I ls II nsaiisTBCl!l<')I)               D           1.1, 1.0, 0.9
                                                                                                  L        Pass, feJlar yr,,ce ~ be reported                                          F          l'ail (,qk lMI ~ . !!01 ~,. J111TllrT1a!lt a~a!ie                     D-           0.8, 0. 7, 0.6
-~~ Jcr.!I to 1ha oepillJIJ'iSlll
 ~ l o ~ inl:ludr. a-"SlaiLIB elfutlt,.e tne-day ,ne h'llllSCrtpl                                 +        Pass, st~nl tlesl!ld (A, B, C, or D)                                                  I ~ C1fl'111 l111l'Jll)sl)                                            F            0.0
                                                                                                  P        Pass, no O{llioil (A. 13, C, or D)                                         MP         li!;mdii!ay P.aS!. (1ap1 esfintillQ P Cl tl!ill!!l' \1/t'if\~     Note: This system employs letter grades with numerical equivalents.
 ... as illlA!!ll. Sllmlord Unr1ei!.il~ !!$;5 lhe follol-nn~~IJ'I r.ia'u;1ses                     N        Continuing COOises                                                        N           Coo~nuro Cou~e
 Actfve: S~t d! cuimiUy E®s In Ille pi,:,g;;!!l1 . lbo\!d.                                                                                                                                                                                                         THE SCHOOL OF MEDICINE GRADING SYSTEM
 L~s~e r,f Alls.."11\le..S!udi!riCTs currarnlj. on ~h olll, lalMl ~t ab!anct                    '          ,[40 5/IJrJec(leporte<!                                                   1           ll'CO!n~w                                                         The following grades are used in reporting on the performance of
 Ire"! iacu·,e Str.111)'                                                                        I          · ~mf)lau.                                                                •           !IO Or..i!l R!Jporte:l                                            students in the M.D. program:
Camp!et-,d: Sl11ds,1 ixo9ra.'Tl ~,,e,ne;,is t,6.;: bean mel ,mo 1he                        N~IE UJ!tlt,r U1ls*l:lm, S!anfOIC!!e$I01t!d Ill!! !'!gra_d;;. t!Elml119 It.is             GNR         6rr:deNo[Rttt<n,:j(eft8C!'o'e~ Qwir,e;c~Wj                            +           P~- lnd~ that the student has demonstrated lo
d'~gree Ill!$ bell.1 ll~'Jlde.j (lie!/~ ~ogiam~ cnly),                                     l!lfmunal !'ass, Pass M!Wm r• lllld Pl "~ !Ed~flr,el,j l:l                            N.ire: Uro/Jr u11G 131a!llng S)'lltem, ill 2!Ji:18-091b~d-~"ar J.D.- ,UJl:lsn!5                   Ute !lS!i51ac!Jd!\ of the department or leaching group
Oistontlnued: S:iudenr no lorig,,r e11rotted iM program(~ pc:11•                           t,~aU~nggra-;!es ArhrOU!!llD.                                                         lan!lln61.1 UMID !h, P!kl-· O~llg $Yii'i:ll> (~~w1.                                               ~papsible for the course thal s/he mastered the
                                                                                           Sllmniel' Qunrtllt l!!n-73: P '!'aS 1'1lrod11Wi ii ole!\Q!ll p.,;;s 1n ~              E:ffi!ctiva·t.utllml\ Samhlt.r W01-!l2i
oue~ t:lll()J!16 •ll'ICse ~oool~lmems nave an~ea).                                         o/JUt,il Offefibl //11)1" ~ r::eoll al 1111, O!)l1ltl al 1lie 1!lllllt0ft\r                 4 3, 4 2               A+
                                                                                                                                                                                                                                                                                   fl!i!ltjlJlj l~r~ht in tile course.
 oteml~ lli1m1n1 ..;,.as :l!sJll!!:l:ed lrom tkecUm,-ersttt                                                                                                                                                                                                                        Fail. Indicates that lhe student has not demons~ated
                                                                                           S]lriQg Quarter 1~1, .n: + .iM •: ~ or~ ,oot1,Rm "'il!C                                     41, 4.0, 3,9           A
 G1~eelled: ~ d'!ee.z:sad WIiii& cr,c,IJed ilrxj ~ m C!!roella:I                                                                                                                                                                                                                   lo lhe satisfaction of the department or leaching
or sal!le!ll [;;!mlnisua1i\>'llyv.;JJ-,d,-.,,n for0aiM.                                    relnlrwqced l!lf aM ~trO!?!ll!i.                                                            38, 3.7, 3 6, 3.5      A-
                                                                                                                                                                                                                                                                                   group responsible for the course that he or she has
Gru$ F= UjJOO G,Jlduar!Qf,; .,!JI· Jl[l!JeS, v,,m ll1ec elCCS'/;lloll ti 1                 Autumn Quarter 1971-72: '+' and '-' as grade modifiers were                                 3 4, 3 3, 3,2          B+                                                                   mastered the material taught in the course.
                                                                                           reintroduced for graduate students.                                                         3,1,3.0,2.9            B
(l~,i;i!cl.~ &JR' (S.-alle N o ! ~ , \: tPW-s. 11ime 10 Uow), :ll.l                                                                                                                                                                                                    EX          Exempt Course exempted by examination. No units
·ir tCot1llr'!ml!Dtil  rrm      ~ ~ at ~ ~ll'b q1 gra:lu;ili:n Gra:ies             or      Effective Autumn Quarter 1970-71:
                                                                                                A            Exceptional Perlormance
                                                                                                                                                                                       2,8, 2.7, 2,6, 2.5
                                                                                                                                                                                       22
                                                                                                                                                                                                              B-
                                                                                                                                                                                                              Restricted Credit
                                                                                                                                                                                                                                                                                   granted.
Ince~ oorome111JZen 12 rr,Ollllaafte: the qtai'=' 111 v,Wi 1'11!y \OEle                         B            Superior Performance                                                      2.1                    Failure
                                                                                                                                                                                                                                                                       N           Continuing Course
,iw;iroea, ~111ier as ~i"' (1\\ot Pi!5500l K'11,, CJllU.-se ..m lies not beeii                  C            Salisfaclory Perlormance                                                  I                      In~
                                                                                                                                                                                                                                                                       I           Incomplete
~con;il:Z!d, or nlli;,r gra:Se ~rl ti~ Gra,i;s-Ol 'Gt-IF(, 'l'., fl''t-1"                       L            Pass, letter grade to be reported
                                                                                                                                                                                                                                                                       GNR         Grade Not Reported (effective Autumn Quarter 20(jg.10)
~l\\ll'•o~J-ilar1!11:P. ~ oft,, Wldi ihey are !1~ asU'r!,J;.rand                                                                                                                       K                      Ci!:011 ~- todl:!lt>'l~ted)
                                                                                                +            Pass, student elected (A, B, or C)                                        KM                     Cr~I mandatory)                                      CHRONOLOGY OF THE GRADUATE SCHOOL OF BUSINESS
The e>mce !lf 11'1?. Univa.i I'/ /~!itrar o~Elu:les P,llar JO ~t'tjn 'ii~\!,,'                  N            Continuing Course                                                         RK                     Ria;trlc.;: Credlt                                   GRADING SYSTEM
ineGf'M~ a ~~rscnprhsl"9grarlilsor t~lil \\OllldmeEl Ul1M!'Sily                                             llo<l~~tad                                                                 NK                     Failure                                              Current (Effective Autumn 2000-01 ):
'~cl!l1'1)!> ~r g-..!~~ e,~n,J i;;J 'I grades v~ ra1!m ~J N?.                                      I           lrcompet,                                                              N                           eo,,unu111g Caul'&!!                                 H           Honors
 GHRONOU>G'( Of GENERAL UNI\IERSl'I'( GRADING Si'STEM                                      Note: The_graoes:.. 8 C. Btld ·- 00-El'edl!01W!ct,D. E: F, w, and -                        '                           NoO.rai.ieReportsd                                   HP          High Pass
 CllrrEI\I (efl~/vo Suq,mer Quarm 2008·1!9):
    A(,q Em;[l, .                                                                          were dropped (rfll)I II\~ •"'olns ~isrnrn, IJ!ldlll ·fiw prk;r •s:liJ~!I. lf:tG       Nole: The grading sytlem was; r.wls!:d ii) a 11u1n~ SY!ilefll •Ml~ letter             P           Pass
                                                                                           University mlli/il!llned t!!CO!ds ol oil f:ll~rli€$ a sllloent.atiem,Pled But         equivalents and lh~ graossof 2.3 ;;.,a 2.d (C~J \Wle airnlm!l!ll.                     LP          Low Pass
    B(+,-) Good                                                                             under lhe t6\is1!1:1 s~:&.il, tl'IE'or>ly<l!lu5e '1lCtlt~ lill!!e.,ihllY.._ lljil1   Effective Autumn 198W:                                                                U          .l.mWsll!Cloly
    C (+,-) Satisfactory                                                                   ,,.,i.'1: S\ICCilSsfullr ~ompierorl r:11 for wblr:1111,n ! (ll'JQ)mpl!,te) ~rad~'"~       A+        4.3, 4.2                                                                EX         ·eoullla ExelllptEl! !d= not affect grade point
    D (+,-) Minimal Pass                                                                   Qj'illO Tl~ nMsell ~Ill also ;,ll!:,w;;d a SIi.idem Ot l11SUUttt1r Ill                    A         4.1,4.0, 3.9                                                                        1.aeulli~ORS)              .
    NP      Not Passed                                                                     ~ the del!!llp11 Dlofl I gr~a.f{qj!I ~ s!Udenl 's ~P[ll d1h~ sludem                       A-        3.8, 3. 7, 3.6, 3.5                                                                 r'$$$ (l? ~ br,tter)
    CR      Orecllr(sllloont e;e,:,oo ~ A. 0, or Cequivalent)                              (II~ not mnll\. 1t,e ~1lre~n1s nf tllr, OOll!!lec vi111\ln tt,~ tlrnii i1ml1              B+        3.4, 3.3, 3.2                                                           GNR         (;,t.l:1c ~ f?epone:l(~fiac,ie Autumn Quarter 2()()9.10)
    S       NG-OptjonS3ll~ory (A, S, or,Cequivalent)                                       d-.,mrm,ned by rh!! lnstr~cror n~usi; oJ ~11\lidlfyl11i! GIJ~ + iilld                     B         3.1, 3.0, 2.9                                                       Effective Autornn Ollnrtbr 1971-72:
    NC      NoCrl!dl (ISF-IU~ ~~ D+ or below equivalent)                                    · ~Plllllldlid ~ l~trer Qlll00$was &,aonanued.         -                                 B-        2.8, 2.7, 2.6, 2.5                                                      H           Pl~lni:rfion, WOOi ttuit l&~l mariedtysupetior qllilll~-
    I       Ulattl1Pi&l;a                                                                   Effective Autumn Quarter 1963-64:                                                        C+        2.4, 2.3                                                                            ~1' tl,ia1 s Iii ~,git qqauiy .IJd exce.9ls ma s1gitlflllmt
    L       Pass. ~Her-graoe to t1e-rEp011eill                                                  A         Excellent                                                                  R         2.2 (restricted credit)                                                             wiiy al! cl II",! 1:esc siulremenls !Ii.U1e COIJ!o/l.
    N       Con11(ll.l1ng Co1Jrse (S-,(iS!acmr)' Progress)                                      B         Good                                                                       F         2.1 (failure)                                                           I)          Pass. Wor~ 11\lli l~cl 9000 qu&il:Y alld r.l!;?tlysar,;ITi,;;
    N-      Comlnu11111 ~Ul3c (U~a:tory Progress)                                               C         Satisfactory                                                               N         Continuing Course                                                                   all tne oaslc :,:,qu,re11ri'l'llll oJ (t., court!!.
    RP      Repe.ili!d CC<Jrat                                                                  D         Minimum Credit                                                             I          Incomplete                                                              P-         ~Ol{Pas; Wpifi Ilia! s.airsf,es =t~f me basli:~ufre.
    GNR Grade Not Reported                                                                      E         Conditioned                                                                •          No Grade Reported                                                                  mcnts. ol llla coos.~ is ~cfiPenl Ill s.ooJecMillor way.
    W       Withdrew                                                                            F         Failed                                                                     K          Credi! (student elected)                                                u          U~iEr.t!l~ Wo:~ Ilia!~ 001 ~i;fy I~~
 Note: The notation• was changed lo GNR (Grade Not Reported),                                   N         Continuous Course                                                          KM         Credit (mandatory)                                                                 n;~u~nls •of &rec co~ anrl 1, d!1llcient In
 Effective Autumn Quarter 1995-96):                                                             W         Unauthorized Withdrawal                                                    RK         Restricted Credit                                                                  s!gn\ficam ways
    A(+,-) Excellent                                                                            I         Incomplete                                                                                                                                                    EX         CourS?      E~rn!ll'1d   (does not affect grade point
    B (+,-) Good                                                                                •            NoGr.l!!!!Repcrisd                                                                                                                                                    ealcuJatiOrl/l)
    C (+,-) Satisfactory                                                                                     Passl:l!l WilJldjjJ Dall!ling Grade                                                                                                                                   Pass (P· 6' bGttei,
    D (+,-) Minimal Pass                                                                                     Failea Courae T0rron Pass/Fail
    NP      Not Passed
    CR      Cie(llt l ~ l i : d &.tti.liEllry: A, B, or CequivalenQ
    S       N~n 58usfa:l:::lry (A. R or C equivalent)
    NC      ~I.I ~ I (lm;;JlisfaO!,l/Y i:erformarv:e, D+ or below equivalent)
    I            lnt:::1mple1.
    L            Pass, letler grade to be reported
    N            Continuing Course
    RP           Repealed Course
    •            No Grade Reported
    W            Withdrew
